FINAL REJECTION
This is in response to Applicant amendments filed on 10/21/2020 amending Claims 1, 7, 9, 10, 16, 18; and cancelled claims 6, 8, 15, and 17. Claims 1-5, 7, 9-14, 16 and 18-19 are examined.

Examiner notes
Applicant affirmed that a terminal disclaimer to obviate a rejection based on nonstatutory double patenting respective of co-pending application 16/297,867. However, such terminal disclaimer is not present in the records.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 4,-5, 7, 9-10, and 13-14, 16, 18-19 is rejected under 35 U.S.C. 103 as being unpatentable over Lemmers (US 2016/0149469) in view of Barnett (US 2013/0133336).

Regarding Claim 1: Lemmers discloses a gas turbine engine (100; Fig. 1) comprising: a tail cone (199; Fig. 1);

a low pressure turbine (190; Fig. 1); 
a low speed spool (197; Fig. 1) interconnecting the low pressure compressor and the low pressure turbine (see Fig. 1); 
an electric generator (200; Fig. 2) located within the tail cone (see Fig. 2), the electric generator being operably connected to the low speed spool (see connection of 197 to generator 200; Figs. 1-2);
a structural support housing (see annotated figure 469’) at least partially enclosing the electric generator, the structural support housing being located within the tail cone (see annotated figure 469’): and 
a mounting system (a mounting system is necessarily present to support the electrical generator).

Lemmers does not explicitly recites the mounting system being located within the tail cone between the structural support housing and the tail cone, wherein the mounting system attaches the tail cone to the structural support housing and wherein the mounting system is composed of a plurality of mounts at multiple different locations along a length of the tail cone.

However, Barnett teaches a gas turbine engine (10; Fig. 1) similar as Lemmers having a tail cone (see annotated figure 336’) and an electrical  generator (32; Figs. 1-2) within the tail cone (see Fig. 2); a structural support housing (see annotated figure 336’) enclosing the electrical generator (32; Fig.2) and a mounting system (see annotated figure 336’) located within the tail cone between the structural support housing and the tail cone (see annotated figure 336’), 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mounting system of Lemmers, to have a mounting system being located within the tail cone between the structural support housing and the tail cone, wherein the mounting system attaches the tail cone to the structural support housing and wherein the mounting system is composed of a plurality of mounts at multiple different locations along a length of the tail cone, as taught by Barnett. Doing so would provide support for the support to the generator, as recognized by Barnett, see for example [0001].


    PNG
    media_image1.png
    728
    816
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    1015
    758
    media_image2.png
    Greyscale


Regarding Claim 4:  Lemmers in view of Barnett teaches all the limitations of Claim 1, as stated above, and Barnett further teaches the mounting system wherein the structural support housing (see annotated figure 336’) is attached to a support structure (annotated figure 336’) of the gas turbine engine.

Regarding Claim 5: Lemmers in view of Barnett teaches all the limitations of Claim 4 as stated above, and Barnett further teaches the mounting system wherein the tail cone is secured to the support structure of the gas turbine engine entirely through the structural support housing (see annotated figure 336’).

Regarding Claim 7: Lemmers in view of Barnett teaches all the limitations of Claim 4, as stated above, and Barnett further teaches the mounting system wherein the tail cone is secured to the support structure of the gas turbine engine through the structural support housing (see annotated figure 336’) and through a plurality of fasteners (see annotated figure 336’) that attach the tail cone to the support structure (see annotated figure 336’).

Regarding Claim 9: Lemmers in view of Barnett teaches all the limitations of Claim 1, as stated above, and Barnett further teaches wherein the plurality of mounts are arranged circumferentially around the structural support housing (see Fig. 2-3;  5A and annotated figure 336’).

Regarding Claim 10: Lemmers discloses an electrical generation system (see annotated figure 469’) for a gas turbine engine (100; Fig. 1), the electrical generation system comprising: a tail cone (199; Fig. 1); an electric generator (200; Fig. 2) located within the tail cone (see Fig. 2); 
a mounting system (a mounting system is necessarily present to support the electrical generator).

Lemmers does not explicitly recites the mounting system being located within the tail cone between the structural support housing and the tail cone, wherein the mounting system attaches the tail cone to the structural support housing, and wherein the mounting system is composed of a plurality of mounts at multiple different locations along a length of the tail cone.

However, Barnett teaches a gas turbine engine (10; Fig. 1) similar as Lemmers, having a tail cone (see annotated figure 336’) and an electrical  generator (32; Figs. 1-2) within the tail cone (see Fig. 2); a structural support housing (see annotated figure 336’) enclosing the electrical generator (32; Fig.2) and a mounting system (see annotated figure 336’) located within the tail cone between the structural support housing and the tail cone (see annotated figure 336’), wherein the mounting system attaches the tail cone to the structural support housing (see annotated figure 336’), and wherein the mounting system is composed of a plurality of mounts (see annotated figure 336’ wherein protrusions 40 extend between the housing and the tail cone to provide mounting) at multiple different locations (see annotated figure 336’ wherein mount 40 are positioned at different circumferential locations) along a length (see annotated figure 336’ and circumferential length) of the tail cone.


It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mounting system of Lemmers, to have a mounting system being located within the tail cone between the structural support housing and the tail cone, wherein the mounting system attaches the tail cone to the structural support housing and wherein the mounting system is composed of a plurality of mounts at multiple different locations along a length of the tail cone, as taught by Barnett. Doing so would provide support for the support to the generator, as recognized by Barnett, see for example [0001].


Regarding Claim 13: Lemmers in view of Barnett teaches all the limitations of Claim 10, as stated above and Barnett further teaches the mounting system wherein the structural support housing (see annotated figure 336’) is operable to attach to a support structure (annotated figure 336’) of the gas turbine engine.
Further, regarding the functional recitation "operable to attach" it has been held that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  As such, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. MPEP 2114 II. 


Regarding Claim 14: Lemmers in view of Barnett teaches all the limitations of Claim 13 as stated above, and Barnett further teaches the mounting system wherein the tail cone is configured to be secured to the support structure of the gas turbine engine entirely through the structural support housing (see annotated figure 336’).
Further, regarding the functional recitation "configured to be secured" it has been held that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  As such, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. MPEP 2114 II. 



Regarding Claim 16: Lemmers in view of Barnett teaches all the limitations of Claim 13, as stated above, and Barnett further teaches the mounting system wherein the tail cone is configured to be secured to the support structure of the gas turbine engine through the structural support housing (see annotated figure 336’) and through a plurality of fasteners (see annotated figure 336’) that attach the tail cone to the support structure (see annotated figure 336’).

Further, regarding the functional recitation "configured to be secured" it has been held that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  As such, while features of an apparatus may be recited either structurally or functionally, claims directed 


Regarding Claim 18: Lemmers in view of  Barnett teaches all the limitations of Claim 10, as stated above, and Barnett further teaches wherein the plurality of mounts are arranged around the structural support housing (see Fig. 2-3;  5A, see Annotated figure 336’).


Regarding Claim 19: Lemmers in view of Barnett teaches all the limitations of Claim 12, as stated above, and Lemmers further discloses the electric generator is configured to connect to a low speed spool (197; Figs. 1-2) of the gas turbine engine (see connection of 197 to generator 200; Figs. 1-2).

Further, regarding the functional recitation "configured to be connect" it has been held that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  As such, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. MPEP 2114 II. 


Claims 2-3, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lemmers, in view of Barnett, and further in view of Ruthemeyer (US 20150075176).

Regarding Claim 2: Lemmers, in view of Barnett teaches all the limitations of Claim 1, as stated above, but is silent regarding the tail cone being composed of a ceramic matrix composite.

However, Ruthemeyer teaches a similar gas turbine engine (10; Fig. 1) as Lemmersin view of Barnett, with a tail cone (48, 49; Fig. 3A) being composed of a ceramic matrix composite (see [0006]).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lemmers in view of Barnett, to have the tail cone being composed of a ceramic matrix composite, as taught by Ruthemeyer. Doing so would provide the ability to withstand high temperature from exhaust gases that contact the tail cone, as recognized by Ruthemeyer, see for example [0006].


Regarding Claim 3: Lemmers, in view of Barnett teaches all the limitations of Claim 2, as stated above, but is silent regarding the tail cone being composed of a ceramic material.


Regarding Claim 11: Lemmers, in view of Barnett teaches all the limitations of Claim 10, as stated above, but is silent regarding the tail cone being composed of a ceramic matrix composite.



It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lemmers in view of Barnett, to have the tail cone being composed of a ceramic matrix composite, as taught by Ruthemeyer. Doing so would provide the ability to withstand high temperature from exhaust gases that contact the tail cone, as recognized by Ruthemeyer, see for example [0006].


Regarding Claim 12: Lemmers, in view of Barnett teaches all the limitations of Claim 11, as stated above, but is silent regarding the tail cone being composed of a ceramic material.


Response to Arguments
Applicant’s arguments filed 10/21/2020 have been considered but are not persuasive for the following reasons:

Applicant asserts that Barnett fails to teach “wherein the mounting system is composed of a plurality of mounts at multiple different locations along a length of the tail cone” since Barnett teaches attaching the tail cone at a single location in cantilever arrangement.
However, as articulated above, Bannett teaches a mounting system (see annotated figure 336’) having a plurality of mounts at multiple different locations along a length of the tail cone.

Consequently, Barnett teaches “wherein the mounting system is composed of a plurality of mounts at multiple different locations along a length of the tail cone”

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see notice of references cited.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODOLPHE ANDRE CHABREYRIE whose telephone number is (571)272-3482.  The examiner can normally be reached on 8:30-18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
/R.A.C./Examiner, Art Unit 3741     
/STEVEN M SUTHERLAND/Primary Examiner, Art Unit 3741